Citation Nr: 1009877	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for coronary artery 
disease.

3.  Entitlement to a disability rating greater than 
20 percent for residuals of a cold injury to the left foot.

4.  Entitlement to a disability rating greater than 
20 percent for residuals of a cold injury to the right foot.

5.  Entitlement to a disability rating greater than 
20 percent for neuropathy of the left lower extremity.

6.  Entitlement to a disability rating greater than 
20 percent for neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been received to reopen the 
Veteran's previously denied claims of service connection for 
hypertension and for coronary artery disease.  The RO also 
denied the Veteran's claims for disability ratings greater 
than 20 percent for residuals of cold injuries in each foot 
and greater than 10 percent for neuropathy in each of his 
lower extremities.

In a November 2008 rating decision, the RO assigned higher 
20 percent ratings for neuropathy in each of the Veteran's 
lower extremities.

An RO hearing was held on the Veteran's appeal in January 
2009.  A Central Office Board hearing was held before the 
undersigned Acting Veterans Law Judge in January 2010.

The Board observes that, in a May 2003 rating decision, the 
RO essentially reopened the Veteran's previously denied 
claims of service connection for hypertension and for 
coronary artery disease and denied these claims on the 
merits.  The Veteran withdrew his appeal later in May 2003; 
thus, the May 2003 rating decision became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for hypertension and for coronary artery 
disease are as stated on the title page.  Regardless of the 
RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO reopened the 
Veteran's previously denied service connection claims for 
hypertension and for coronary artery disease and denied these 
claims on the merits; this decision was not appealed and 
became final.

2.  The evidence received since the May 2003 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claims of service connection for 
hypertension and for coronary artery disease.

3.  On January 27, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of his appeal is requested with respect to the 
denial of his increased rating claims for cold injury 
residuals in each foot and for neuropathy in each of his 
lower extremities.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied the Veteran's 
service connection claims for hypertension and for coronary 
artery disease, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  Evidence received since the May 2003 RO decision in 
support of the claims of service connection for hypertension 
and for coronary artery disease is not new and material; 
accordingly, these claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met on 
the issue of entitlement to a disability rating greater than 
20 percent for residuals of a cold injury to the left foot.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met on 
the issue of entitlement to a disability rating greater than 
20 percent for residuals of a cold injury to the right foot.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

5.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met on 
the issue of entitlement to a disability rating greater than 
20 percent for neuropathy of the left lower extremity.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

6.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met on 
the issue of entitlement to a disability rating greater than 
20 percent for neuropathy of the right lower extremity.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, VCAA letters were sent to the Veteran in June and 
August 2004 and in February 2005 that provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  These letters complied with Kent 
notice.  Moreover, an April 2008 letter informed the Veteran 
of what type of information and evidence was needed to 
establish a disability rating and effective date.  Although 
not issued before the adverse decision on appeal, this timing 
defect was cured by a readjudication of the case in November 
2008 and July 2009.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, his service personnel records, as 
well as post-service reports of VA and private treatment.  
The Veteran has contended that he was treated at the VA 
Medical Center in East Orange, New Jersey, beginning in 1978 
for his hypertension and coronary artery disease; however, in 
response to several requests for these records, the RO was 
informed in April 2005 that there were no records for the 
Veteran available from this VA facility.  The Veteran's 
statements in support of the claims also are of record, 
including testimony provided at a January 2010 Board hearing 
held before the undersigned.  The Board has reviewed such 
statements carefully and concludes that no available 
outstanding evidence has been identified with respect to the 
claims adjudicated in this decision.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims adjudicated in this decision.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated in 
this decision.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claims for hypertension and for coronary artery 
disease.

In May 2003, the RO denied the Veteran's claims of service 
connection for hypertension and for coronary artery disease.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  The Veteran subsequently withdrew 
his appeal in May 2003 correspondence; thus, the May 2003 
rating decision became final. 

The claims of service connection for hypertension and for 
coronary artery disease may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed an application to reopen the 
previously denied claims on a VA Form 21-4138 which was date 
stamped as received by the RO on June 1, 2004.  As relevant 
to this appeal, new evidence means existing evidence not 
submitted previously to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen service 
connection claims for hypertension and coronary artery 
disease, the evidence before VA at the time of the prior 
final RO decision in May 2003 consisted of the Veteran's 
service treatment records and post-service VA and private 
treatment records, including VA examination reports dated in 
June 2001 and May 2002.  The service treatment records showed 
normal objective findings at the February 1975 enlistment 
examination.  During service, the records show complaints of 
"heart pains" in July 1975.  The Veteran reported a history 
of heart trouble prior to service and related a civilian 
doctor's diagnosis of a heart murmur.  However, an ECG and 
chest x-ray were both within normal limits, per the July 1975 
treatment report.  Blood pressure readings were also within 
normal limits throughout active service, except for an 
isolated elevated reading of 140/108.  An October 1975 
cardiology consult indicated a reported history of rheumatic 
fever and cardiac catheterization prior to service, but no 
records were available.  The provisional diagnosis was 
questionable rheumatic heart fever versus malingering.  
However, after further testing, it was determined in November 
1975 that the Veteran's chest pain was noncardiac in nature 
and was almost certainly musculoskeletal.  No organic heart 
disease was detected and the Veteran was ordered to report 
back to full duty.  

The post-service records included VA examinations in October 
1980 and October 1983 which did not demonstrate any heart 
disorders or hypertension.  A November 1980 VA record showed 
a blood pressure reading of 140/94.  In March 1981, his blood 
pressure was 140/100.  A July 1982 record showed a blood 
pressure reading of 160/90.  An October 1982 VA medical 
certificate showed a blood pressure reading of 150/100.  In a 
January 1983 VA medical certificate, the Veteran's blood 
pressure was 130/100.  Additional treatment records within 
that year continued to show high blood pressure.  A July 1986 
treatment record noted a history of hypertension.  Additional 
elevated readings are seen in the record.  In 1990, treatment 
records reflect complaints of chest pain.  A state disability 
examination performed in October 1990 showed diagnoses of 
hypertension and "rule out coronary artery disease."  In an 
October 1990 clinical record, significant single vessel 
coronary artery disease was diagnosed.  Then in May 1991, VA 
examination showed a normal heart, with blood pressure within 
normal limits.  In December 1994, the Veteran was admitted to 
a private hospital following a myocardial infarction.  
Additional cardiac procedures were performed in 1999.  
Following a VA examination in May 2002, the medical history 
noted multiple myocardial infarctions, the first occurring in 
the 1980s (though the 1994 admission report did not indicate 
any previous heart attacks).  The examiner found that the 
Veteran's coronary artery disease was secondary to 
hyperlipidemia.  This VA examiner also noted that the Veteran 
had experienced his first myocardial infarction 10 years 
after being discharged from active service.  He concluded 
that the Veteran's current hypertension and coronary artery 
disease was not related to active service.  

Based on the evidence then of record, as detailed in 
pertinent part above, the RO in May 2003 denied the claims of 
entitlement to service connection for coronary artery disease 
and hypertension. 

The newly submitted evidence includes additional VA and 
private treatment records, including a VA examination report 
dated in April 2009, and the Veteran's RO and Central Office 
Board hearing testimony.  A review of the additional medical 
records obtained by VA shows that the Veteran continues to 
receive VA and private outpatient treatment for both 
hypertension and coronary artery disease.  

A private myocardial perfusion test in March 2004 showed a 
post-stress ejection fracture which was 53 percent of normal 
value.  

On private outpatient treatment in May 2005, the Veteran 
complained of chest pain with the last episode having 
occurred 2 days earlier.  He denied any chest pain at the 
time of this outpatient visit.  Physical examination showed 
blood pressure of 112/88 and a regular heart rate and rhythm 
without gallops.  The assessment was status-post myocardial 
infarction.

In a November 2005 letter, Willis Godin, D.O., stated that 
the Veteran had been "feeling a little better" since a 
cardiac catheterization in April 2005 and medical management 
of a well collateralized right coronary artery stenosis.  The 
Veteran reported continued chest pain and cramping throughout 
various times of the day.  He denied any shortness of breath, 
palpitations, nausea, or vomiting.  A history of coronary 
artery disease was noted.  Physical examination showed blood 
pressure of 112/78, a regular heart rate and rhythm without 
murmurs, clicks, or rubs.  Dr. Godin concluded that the 
Veteran's symptoms of ongoing chest pain did not sound 
cardiac in origin.  An electrocardiogram (EKG) showed age-
indeterminate inferior wall myocardial infarction.  The 
impressions included coronary artery disease with diagnosed 
occluded right coronary artery with left to right collaterals 
by catheterization in April 2005.  

The Veteran underwent a coronary artery bypass graft (CABG) 
at a private hospital in January 2007.  The pre-operative and 
post-operative diagnoses were coronary artery disease.  
Following a hospital stay, the discharge diagnoses included 
multi-vessel coronary artery disease.

Following surgery, on outpatient treatment in February 2007, 
the Veteran denied any complaints of difficulty breathing or 
chest pains.  He reported that he was progressing "slowly 
but well at home" following his CABG.  Physical examination 
showed blood pressure of 120/70 and a regular heart rate and 
rhythm.  The final diagnoses included coronary artery 
disease, status-post CABG times three.

In April 2007, no relevant complaints were noted.  Physical 
examination showed blood pressure of 146/94 and a regular 
heart rate and rhythm with no murmurs, rubs, or gallops.  An 
EKG showed a sinus rhythm with borderline first-degree 
atrioventricular bock and left atrial enlargement.  The final 
diagnoses included coronary artery disease, status post CABG 
times three, and hypertension.

In a May 2008 handwritten note, S. Willingmyre stated that 
the Veteran had hypertension and was being treated for it 
currently.  Dr. Willingmyre stated that blood pressure 
readings of 148/108 and 120/90 "noted on health record from 
Camp LeJeune is not normal.  These pressures are hypertensive 
(abnormal)."

The Veteran testified at his January 2009 RO hearing that he 
had been diagnosed as having hypertension during active 
service following several elevated blood pressure readings.  

On VA examination in April 2009, no relevant complaints were 
noted.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records and post-service VA 
and private treatment records.  This examiner noted that most 
of the Veteran's blood pressure during active service had 
been "totally normal."  There was one isolated reading of 
140/108 "which is meaningless as a marker for 
hypertension."  This examiner also noted that the Veteran 
had been seen for chest pain in July 1975 and had been 
diagnosed as having no organic heart disease.  The Veteran 
also had a normal EKG in July 1975 and his blood pressure had 
been 110/70.  Physical examination in April 2009 showed blood 
pressure of 147/90, 163/91 in the left arm times two, and 
158/66 in the right arm times two, and a regular heart rate 
and rhythm.  Because the Veteran had been diagnosed as having 
hypertension in 1980, three years after his discharge from 
active service, this VA examiner concluded that it was 
unlikely that the Veteran's hypertension was related to 
active service.  This VA examiner also concluded that, 
because the Veteran claimed that his hypertension had caused 
his coronary artery disease, and because his hypertension was 
not related to active service, his coronary artery disease 
also was not unlikely to be related to active service.  The 
diagnosis was coronary artery disease.    

The Veteran testified at his Central Office Board hearing in 
January 2010 that he had experienced episodes of chest pain 
during active service and that he had sought treatment on one 
occasion.

With respect to the Veteran's application to reopen service 
connection claims for hypertension and for coronary artery 
disease, the Board notes that the evidence which was of 
record in May 2003 indicated that, although the Veteran had 
been diagnosed as having hypertension and coronary artery 
disease since active service, neither of these disabilities 
was related to active service.  The newly submitted evidence 
shows continuing treatment for both hypertension and coronary 
artery disease.  None of the newly submitted evidence 
indicates, however, that either of these disabilities could 
be attributed to active service.  Although this evidence is 
new, in that it has not been submitted previously to agency 
adjudicators, it is cumulative or redundant of the evidence 
at the time of the prior decision which showed that the 
Veteran's current hypertension and coronary artery disease 
were not related to active service.  It is further noted that 
the Veteran's statements, express or implied, as to the 
etiology of the claimed disabilities cannot serve as a basis 
for reopening the claim.  Moray v. Brown, 5 Vet. App. 211 
(1993)

Thus, the evidence received since the May 2003 rating 
decision denying service connection for coronary artery 
disease and hypertension does not relate to unestablished 
facts necessary to substantiate these claims and does not 
raise a reasonable possibility of substantiating either of 
them.  Because new and material evidence has not been 
received, the Board finds that the previously denied claims 
of service connection for hypertension and for coronary 
artery disease are not reopened.

Finally, the Board notes that it may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 
2002).  An appeal may be withdrawn as to any or all issues 
involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant, through his/her authorized 
representative, has withdrawn his appeal with respect to his 
claims for increased ratings for cold injury residuals in 
each foot and for neuropathy in each of his lower 
extremities.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
claims.  Accordingly, the Board does not have jurisdiction to 
review these claims and they are dismissed.


ORDER

As new and material evidence has not been received, the 
application to reopen the previously denied claim of service 
connection for hypertension is denied.

As new and material evidence has not been received, the 
application to reopen the  previously denied claim of service 
connection for coronary artery disease is denied.

Entitlement to a disability rating greater than 20 percent 
for residuals of a cold injury to the left foot is dismissed.

Entitlement to a disability rating greater than 20 percent 
for residuals of a cold injury to the right foot is 
dismissed.

Entitlement to a disability rating greater than 20 percent 
for neuropathy of the left lower extremity is dismissed.

Entitlement to a disability rating greater than 20 percent 
for neuropathy of the right lower extremity is dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


